Citation Nr: 1019222	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
problems, to include as due to an undiagnosed illness or an 
unexplained chronic multisymptom illness.

2.  Entitlement to service connection for sleep apnea, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

3.  Entitlement to service connection for skin rash, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

4.  Entitlement to service connection for mood swings, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

6.  Entitlement to service connection for chest pains, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

7.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.

8.  Entitlement to service connection for poor concentration, 
to include as due to an undiagnosed illness or an unexplained 
chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Indianapolis, 
Indiana that denied the Veteran's claims set forth above, as 
well as denying claims of entitlement to service connection 
for chronic fatigue syndrome and muscle and joint pain.  The 
Veteran filed a notice of disagreement dated in April 2005.  
In February 2006, the RO granted entitlement to service 
connection for chronic fatigue syndrome and issued a 
statement of the case with respect to the remaining claims.  
The Veteran filed a substantive appeal in April 2006.  

In May 2007, the RO granted entitlement to service connection 
for myalgia and myositis, claimed as muscle and joint pain.

The Veteran presented testimony at a personal hearing in 
February 2007 at the RO.  A copy of the hearing transcript 
was attached to the claims file.

In his April 2006 substantive appeal on Form 9, the Veteran 
requested a hearing before Board at the local regional 
office.  In February 2007, the Veteran withdrew this request 
and, since that time, has not requested an additional hearing 
before the Board.  38 C.F.R. § 20.704.

The issues of entitlement to service connection for 
gastrointestinal problems, sleep apnea, skin rash, and 
headaches, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The Veteran does not have a currently diagnosed 
cardiovascular disorder or other disorder manifested by chest 
pains, except to the extent that the Veteran's diagnosed 
gastroesophageal reflux disease (GERD) is manifested by 
"heartburn," nor has any medical provider attributed chest 
pains to a disorder other than GERD during the pendency of 
the claims on appeal.

3.  The Veteran's complaints of poor concentration, memory 
loss, and mood swings have been attributed to a medical 
diagnosis of borderline personality disorder, so these 
complaints are not manifestations of an undiagnosed illness 
or a chronic multisymptom illness or qualifying chronic 
disability.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular 
disorder or other disorder manifested by chest pains, 
separate from diagnosed GERD, have not been met, nor may 
service connection for chest pains, as separate from 
diagnosed GERD, be presumed.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303 (2009).

2.  The criteria for service connection for borderline 
personality disorder, or for a disorder of concentration, a 
memory disorder, or a mood swing disorder, or for poor 
concentration, memory loss, or mood swings as manifestations 
of an undiagnosed illness or chronic multisymptom illness, 
are not met, nor may service connection for borderline 
personality disorder, a disorder of concentration, a memory 
disorder, or a mood swing disorder, or for symptoms of poor 
concentration, memory loss, or mood swings, be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran was notified of VA's duties to notify and assist 
him by a letter sent in December 2004.  Another letter was 
issued in May 2007.  These notices, followed by 
readjudication of the claims, cumulatively fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders, 129 S.Ct. 1696, 
1706 (2009).  In addition, the Veteran provided personal 
testimony before the RO in February 2007.  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's VA medical treatment 
records, and identified private medical records to the extent 
available, have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The Veteran has also been provided multiple 
VA examinations in connection with his claims.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file. 38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

In this regard, the Board notes that the Veteran's service 
medical records could not be obtained from the National 
Personnel Records Center.  The Veteran's claims file 
indicates that these records are not available, since the 
Veteran's original claims file was lost.  In this regard, the 
Board recognizes its heightened duty to explain its findings 
and conclusions and to consider benefit of the doubt and 
corroborative testimony such as buddy statements in cases 
where records are unavailable.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, VA regulation provides that, with chronic 
disease shown as such in service (or within an applicable 
presumptive period under section 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

Further, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness, chronic 
qualifying disability, or medically unexplained chronic 
multisymptom illness of a Veteran who served in the Southwest 
Asia Theater of Operations during the Persian Gulf War.  
Among the requirements are that there are objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as fatigue, signs or symptoms involving the 
skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
Operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2011.  See 71 Fed. 
Reg. 75,669 (Dec. 18, 2006).

By history, physical examination, and laboratory tests, an 
undiagnosed illness cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 
1998), unless the diagnosed disorder is a qualifying chronic 
disability, to include certain chronic multisymptom 
illnesses.

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of this section, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

To qualify for compensation under above-indicated provisions, 
"Persian Gulf Veteran" is defined as "a Veteran who served on 
active military, naval or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War."  
38 C.F.R. § 3.317 (d)(1).  "Southwest Asia Theater of 
Operations" includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317 (d)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, a lay person is 
generally is capable of making medical conclusions, thus, 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Thus, while the Veteran is 
competent to report what comes through the senses, generally 
he or she does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

A.  Claim for service connection for chest pains

With respect to the Veteran's claim of entitlement to service 
connection for chest pains, the Board notes that the Veteran 
was afforded a VA examination dated in February 2005.  The 
Veteran was noted to have a diagnosis of gastroesophageal 
reflux disease. The examiner indicated that the Veteran had 
complaints of having chest pain with frequent belching.  The 
Veteran reported that he went to the emergency room on one 
occasion thinking that he was having a heart attack, but was 
found not to be having one.  The Veteran complained of 
frequent regurgitation and heartburn, with no vomiting, 
hematemesis, melena, circulatory disturbance after meals, or 
constipation.  After examination, the Veteran was diagnosed 
with gastroesophageal reflux disease.  No other condition was 
diagnosed.

Another February 2005 VA examination noted that the Veteran 
had a history of GERD-like symptoms with heart burn, rather 
than true cardiac symptoms.  Further testing  was 
recommended.  

The Veteran's post-service treatment records also note that 
the Veteran has been diagnosed with gastroesophageal reflux 
disease, but there is no indication of any disorder 
manifested by "chest pains," other than the diagnosed GERD.  
The Veteran has not been diagnosed with any cardiovascular 
disorder.

Based on the foregoing, the Board finds that service 
connection for "chest pains" is not warranted.  There is no 
clinical evidence that the Veteran has an undiagnosed illness 
or chronic multisymptom illness manifested by chest pains, 
except to the extent that the Veteran's complaints of "chest 
pains" are associated with the Veteran's diagnosed GERD, 
which claim has been remanded for further development below.  

No provider has indicated or opined that the Veteran has 
"chest pains" which are an indicator of an undiagnosed 
illness or an unexplained chronic multisymptom illness.  
Rather, as discussed above, each provider has attributed the 
Veteran's complaints of chest pain to a known diagnosis, 
GERD.  The Veteran is competent to provide statements and 
testimony that he has pain in his chest area.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is 
not competent to state that he has chest pain that is not 
medically explained by the diagnosed GERD, since the 
relationship between pain in the chest area and an 
undiagnosed or unexplained illness is a medical question 
which would require more than direct observation to resolve.  

In this regard, the Board notes that a Veteran can attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Veteran has reported symptoms of chest pains, as noted above.  
However, the Veteran, as a lay person, is not competent to 
assign a current medical diagnosis on the basis of such 
symptoms.  Thus, any belief that he has an additional 
disability, other than GERD, manifested by symptoms of chest 
pains is not competent to establish a current diagnosis of 
such disorders.  Compare Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) with Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The diagnoses and opinions expressed by the examiner who 
conducted February 2005 VA examination were based on 
examination of the Veteran, including both physical findings 
on objective examination.  After such examination, which took 
into consideration the Veteran's complaints of chest pain, 
the examiner diagnosed GERD and did not find any other 
disability that would account for the Veteran's stated 
symptoms.  A determination as to the credibility and weight 
to be attached to the diagnoses assigned by the VA examiner, 
as well as the credibility and weight of the lay evidence 
provided by the Veteran, is within the province of the Board.  
See, e.g., Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  
The Board finds that the report of the February 2005 VA 
examination provides the most probative evidence of record 
with respect to the Veteran's current diagnoses and the 
etiology of such diagnoses.  

Given the medical evidence that the Veteran's chest pain is 
attributable to a known disorder, GERD, the preponderance of 
the competent evidence is against a finding that the Veteran 
has "chest pains" which may be attributed to an undiagnosed 
disorder or an unexplained chronic multisymptom illness.  The 
Board notes that the existence of "chest pain" is not a 
disability for which service connection may be granted, in 
the absence of medical evidence that there is any disorder 
underlying the chest pains other than GERD or medical 
evidence that chest pains are not attributable to an 
unexplained chronic multisymptom illness or undiagnosed 
illnesses.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (pain alone is not a disability for which service 
connection may be granted).  No provider has identified any 
pathology underlying the complaints of chest pain, other than 
the known diagnosis of GERD, which, as noted above, is 
addressed in the Remand appended to this decision.

The Board concludes that the preponderance of the evidence is 
against finding that the Veteran currently has a disability 
manifested by chest pains, other than GERD.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding benefit of the doubt, but there 
is not such a state of equipoise of positive and negative 
evidence to otherwise grant the Veteran's claim.  

In this case, chest pains have been attributed to a diagnosed 
disability, GERD.  The question of entitlement to service 
connection for GERD is being remanded for further development 
below.  The laws governing service connection do not 
authorize a separate grant of service connection for chest 
pains which is a symptom of another disability, in this case, 
GERD.  38 C.F.R. § 4.14 (the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).  

B.  Claim for service connection for poor concentration, 
memory loss, mood swings

Next, the Veteran contends that he has other symptoms and 
disorders as a result of his Persian Gulf service, including 
poor concentration, memory loss, and mood swings.  

The medical evidence with respect to these claims is found 
primarily in VA examinations dated in February 2005 and April 
2008.  

VA examinations dated in February 2005 noted that the Veteran 
had complaints of memory problems and mood disorders for 
several years.  The Veteran reported that he would forget 
names, dates, and errands that he was supposed to do.  He was 
also noted to have difficulty remembering the thread of 
conversations and things that were said just several minutes 
before.  With respect to his mood, the Veteran was noted to 
have trouble with family and work.  He was noted to get upset 
with his wife, requiring her to stay with friends, and he has 
had several restraining orders placed on him.  The Veteran 
admitted feeling irritable and indicated that he had a short 
fuse.  One of the examiners stated that he did not know the 
cause of the Veteran's memory problems and recommended 
further metabolic examinations and psychiatric examination.  
Further psychiatric examination, as discussed below, reveal a 
borderline personality disorder.  

Another examiner noted the possibility that the symptoms 
could be associated with sleep apnea, as the Veteran also 
reported other symptoms, such as chronic fatigue, consistent 
with sleep apnea.  A diagnosis of sleep apnea has been 
assigned, and the Veteran's claim for service connection for 
sleep apnea is addressed in the Remand appended to this 
decision.  

VA examination revealed that significant effects of sleep 
apnea may include memory loss, decreased concentration, and 
difficulty following instructions, among other problems.  The 
examiner stated that the daytime consequences of sleep 
disorder can be difficult to quantify.  The examiner 
therefore indicated that she could not state whether or not 
the memory loss or poor concentration manifested by the 
Veteran in this case was attributed to the known clinical 
diagnosis of sleep apnea without resorting to mere 
speculation.  To the extent that memory loss or poor 
concentration may be associated with sleep apnea, the 
Veteran's claim for service connection for those complaints 
is encompassed in the claim for service connection for sleep 
apnea in the Remand appended to this decision.  

The Veteran was also provided with a psychiatric examination 
in April 2008.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The Veteran's medical and social history were 
reviewed for the record.  The Veteran was noted to have been 
treated for depression and anxiety.  The Veteran's anger 
issues were noted and the examiner noted that the Veteran 
claimed to not be able to think of how to respond to the 
simplest categories or proverbs - suggesting a wish to 
portray himself as more ill than he is.  He was noted to have 
poor impulse control.  Remote, recent, and immediate memory 
were indicated to be moderately impaired.  The examiner 
indicated that this was likely exaggerated as the Veteran 
could not perform even very simple tasks such as remembering 
things across the span of less than one minute.  

The Veteran was given no Axis I diagnosis.  He was, however, 
diagnosed with borderline personality disorder on Axis II.  
The examiner was asked to comment on mood swings, memory 
loss, headaches, and poor concentration.  The examiner stated 
that he could not comment on headaches, but stated that the 
results of the examination suggested that the reported 
symptoms of mood swings, memory loss, and poor concentration 
could be accounted for with a diagnosis of borderline 
personality disorder.  The examiner explained that borderline 
personality disorder results in intense anger, affective 
instability, transient paranoia, unstable interpersonal 
relationships and a general lack of responsibility.  Any 
anxiety symptoms, dysphoria, or psychosis symptoms were 
stated to be more likely the result of this condition.  The 
examiner therefore stated that the Veteran does not suffer 
from an anxiety disorder or a psychotic disorder.   

Regarding cognitive function behavior, the examiner found 
that this was so exaggerated and incongruous (inability to 
remember one word over one minute or know how a desk and 
chair are alike - for a man who works full time as a truck 
driver and has had no significant difficulties with this) 
that the examiner could find no credible evidence of a 
cognitive disorder.  

Based on the foregoing, the Board finds that the medical 
evidence establishes that it is not appropriate to assign a 
medical diagnosis of a memory loss disorder, a mood swing 
disorder, or a concentration disorder as a separate clinical 
diagnosis.  The preponderance of the evidence is unfavorable 
to a grant of service connection for any of these complaints 
as separate disorder.

The clinical evidence also establishes that memory loss, mood 
swings, and poor concentration are not manifestations of an 
undiagnosed illness, but, rather, have been attributed to a 
known diagnosis, borderline personality disorder.  The 
claimed symptoms are therefore not undiagnosed illnesses or 
indicators of unexplained multisymptom illness.  As such, 
these symptoms may not be presumed related to the Veteran's 
service under provisions applicable to undiagnosed illness or 
unexplained chronic multisymptom illness.  38 C.F.R. § 3.317.

The only items of evidence favorable to the claim are the 
Veteran's statements that he experiences mood swings, memory 
loss, or poor concentration.  However, the Veteran's lay 
evidence is not competent to establish that mood swings, 
memory loss, or poor concentration constitute a medical 
disorder for which service connection may be granted, or are 
manifestations of an undiagnosed disorder, or are 
manifestations of a chronic multisymptom illness.  Thus, 
service connection for these complaints may not be presumed 
under provisions related to the Veteran's service in the 
Persian Gulf.  38 U.S.C.A. § 1117.

In this regard, the Board notes that the April 2008 
psychiatric examiner stated that, with respect to mood 
swings, memory loss, and poor concentration, the reported 
symptoms can be accounted for with the diagnosis of 
borderline personality disorder.  In addition, the Board 
notes that the condition of borderline personality disorder 
is not subject to service connection.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  By law, service 
connection cannot be granted for the diagnosed borderline 
personality disorder.  38 C.F.R. § 3.303(c).

The Veteran is competent to describe his symptoms, as noted 
above.  However, he is not competent to determine what 
medical diagnosis should be assigned for those symptoms or to 
determine the etiology of a medical disorder.  See Jandreau, 
492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303 
92007) (lay testimony is competent to establish the presence 
of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  

After giving due consideration to the lay evidence and 
weighing the competency of that evidence against the weight 
and probative value of the clinical opinions, the Board finds 
the medical opinion attributing the Veteran's symptoms to 
borderline personality disorder is the most probative 
evidence of record regarding the etiology of these 
complaints. 

The preponderance of the evidence establishes that mood 
swings, memory loss, and poor concentration are symptoms of 
other disorders, and none of the claimed symptoms alone 
constitutes a medical disorder for which service connection 
may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone is not a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  

There is no reasonable doubt which may be resolved in the 
Veteran's favor.  Accordingly, the Veteran is not entitled to 
service connection for a mood swing disorder, a memory loss 
disorder, or a concentration disorder, under any provision 
governing Veterans' benefits.  


ORDER

The appeal for service connection for a mood swing disorder, 
to include as an undiagnosed illness or an unexplained 
chronic multisymptom illness, is denied.

The appeal for service connection for a cardiovascular 
disorder manifested by chest pains or for service connection 
for an undiagnosed illness or an unexplained chronic 
multisymptom illness manifested by chest pains is denied.

The appeal for service connection for a memory loss disorder, 
to include as an undiagnosed illness or an unexplained 
chronic multisymptom illness, is denied.

The appeal for service connection for poor concentration, to 
include as an undiagnosed illness or an unexplained chronic 
multisymptom illness, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the issues of entitlement to service connection for 
gastrointestinal problems, sleep apnea, a skin rash, and 
headaches must be remanded for further action.

In this case, diagnoses of GERD, migraine headaches, 
obstructive sleep apnea, and acne have been assigned for some 
of the Veteran's complaints.  As such, the Veteran's claimed 
conditions are not undiagnosed illnesses or indicators of 
unexplained multisymptom illness, and may not be presumed 
related to the Veteran's service under provisions applicable 
to undiagnosed illness or unexplained chronic multisymptom 
illness.  38 C.F.R. § 3.317.

The Veteran may, nevertheless, claim entitlement to service 
connection for these conditions on the basis of direct 
connection to service.  In this regard, the Board notes that 
the reports of VA examinations do not include an opinion 
regarding whether the Veteran's diagnosed GERD, migraine 
headaches, obstructive sleep apnea, or acne disabilities had 
their onset in service, within one year of service, or were 
otherwise related to the Veteran's period of military 
service.  

For example, the Veteran's April 2008 sleep apnea examination 
noted that the Veteran was diagnosed with obstructive sleep 
apnea and also noted various symptoms associated with this 
condition.  The examiner reported, however, that no medical 
opinion had been requested in connection with the 
examination.  

Based on the foregoing, the Board finds that the Veteran's 
claims should be remanded and that the Veteran should be 
afforded new VA examinations in connection with the claims.  
The VA examiners should be given the Veteran's entire claims 
file to review, and should be asked to specifically comment 
on whether the Veteran's diagnosed conditions had their onset 
in service, within one year of service, or were otherwise 
related to the Veteran's period of military service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. 
§ 3.159(c)(4).
  
In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Afford the Veteran an opportunity 
to submit clinical records from or 
identify any non-VA provider who has 
treated the Veteran for GERD, migraine 
headaches, obstructive sleep apnea, or 
acne disabilities or symptoms of chest 
pain, memory loss, or poor 
concentration attributed to those 
disabilities, since the Veteran's 
service discharge in February 1993.  

2.  The Veteran should be afforded the 
opportunity to identify any VA records 
which are not yet associated with the 
claims file related to treatment for 
GERD, migraine headaches, obstructive 
sleep apnea, or acne disabilities or 
symptoms of chest pain, memory loss, or 
poor concentration attributed to those 
disabilities.  

3.  The RO should arrange for an 
appropriate VA examination or 
examinations for the purpose of 
determining whether the Veteran's GERD, 
acne, migraine headaches, or sleep 
apnea had their onset in service or an 
applicable presumptive period, or are 
otherwise related to the Veteran's 
military service.    

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  Each examiner 
must discuss review of the claims file, 
including review of service treatment 
records and post-service VA 
examinations, in the examination 
report.  The appropriate examiner 
should address the following: 

(a).  Does the Veteran have a 
gastrointestinal disorder other than 
diagnosed GERD?  If so, state the 
diagnosis or diagnoses appropriate for 
each gastrointestinal disorder.  Then, 
for each gastrointestinal disorder, to 
include GERD, state whether it is at 
least as likely as not (a 50 percent, or 
greater, likelihood), or whether it is 
more than likely, or whether it is less 
than likely (less than a 50 percent 
likelihood) that the disorder (i) was 
manifested during the Veteran's active 
service, or (ii) had an onset during the 
Veteran's active service, or (iii) was 
chronic and continuous following the 
Veteran's active service, or, (iv) is a 
result of his active duty or any incident 
thereof.  

(b).  For the Veteran's diagnosed sleep 
apnea, state whether it is at least as 
likely as not (a 50 percent, or greater, 
likelihood), or whether it is more than 
likely, or whether it is less than likely 
(less than a 50 percent likelihood) that 
sleep apnea (i) was manifested during the 
Veteran's service, or (ii) had an onset 
during the Veteran's active duty, or 
(iii) has been chronic and continuous 
since the Veteran's 1993 service 
discharge, or, (iv) is a result of his 
active duty or any incident thereof.  

(c).  Does the Veteran have a skin 
disorder other than acne?  If so, assign 
a diagnosis for each skin disorder.  For 
the Veteran's diagnosed acne, and each 
diagnosed skin disorder, state whether it 
is at least as likely as not (a 50 
percent, or greater, likelihood), or 
whether it is more than likely, or 
whether it is less than likely (less than 
a 50 percent likelihood) that the skin 
disorder (i) was manifested during the 
Veteran's service, or (ii) had an onset 
during the Veteran's active duty, or 
(iii) has been chronic and continuous 
following his 1993 service discharge, or, 
(iv) is a result of his active duty or 
any incident thereof.  

(d).  Does the Veteran have a headache 
disorder other than migraine headaches?  
If so, assign a diagnosis for each 
headache disorder.  For the Veteran's 
diagnosed migraine headaches, and each 
diagnosed headache disorder, state 
whether it is at least as likely as not 
(a 50 percent, or greater, likelihood), 
or whether it is more than likely, or 
whether it is less than likely (less than 
a 50 percent likelihood) that the 
headache disorder (i) was manifested 
during the Veteran's service, or (ii) had 
an onset during the Veteran's active 
duty, or (iii) had an onset within one 
year following his 1993 service 
discharge, or, (iv) is a result of his 
active duty or any incident thereof.  

The examiner must discuss the rationale behind 
any opinions expressed, whether favorable or 
unfavorable.  If it is not possible to provide 
any requested opinion without resort to pure 
speculation, the examiner should so indicate, 
and should state the reason why speculation 
would be required in this case (e.g., if the 
requested determination is beyond the scope of 
current medical knowledge, actual causation 
cannot be selected from multiple potential 
causes, etc.).   The examiner should identify 
the relevant testing, specialist's opinion, or 
other information needed to provide the 
requested opinion.  
  
4.  After completing all indicated 
development, review the claims in light 
of all the evidence of record.  If any 
determination remains adverse, the 
Veteran must be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


